Citation Nr: 0326700	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  95-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic fatigue 
with depression and memory loss, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1967 and from November 1990 to December 1991.  The veteran 
also had an intervening period of 12 years, 10 months, and 2 
days of inactive service with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and March 1998 decisions 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which first denied the veteran's claim 
for a rating in excess of 10 percent for service connected 
chronic fatigue with depression and memory loss and 
thereafter denied the veteran's claim for a compensable 
rating for bilateral hearing loss.  In October 2000, the 
veteran testified at a personal hearing before a Veterans Law 
Judge.  In August 2001, the same Veterans Law Judge remanded 
theses issues for further evidentiary development.  
Thereafter, that Veterans Law Judge left the Board.  In May 
2003, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  


REMAND

At the outset, the Board notes that the claim for an 
increased rating for chronic fatigue with depression and 
memory loss was remanded in August 2001, in part, to obtain a 
VA medical opinion as to

 . . . whether the veteran's undiagnosed 
illness is manifested by any debilitating 
fatigue, cognitive impairments, or 
combination of other signs and symptoms 
(such as inability to concentrate, 
forgetfulness, confusion, or a 
combination of other signs and symptoms).  
The number and duration of any 
incapacitating episodes requiring bed 
rest and treatment by a physician should 
be reported. 

However, while the record on appeal shows the veteran was 
afforded a post-remand VA examination in April 2002, the 
examiner did not provide answers to the above questions.  
Tellingly, the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), 
held that, where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance.  Accordingly, given the RO's failure to fully 
comply with the development requested by the Board in its 
August 2001 remand, the Board must once again remand this 
issue to schedule a new VA examination.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2002); Stegall v. 
West, supra.

In addition, a review of the record indicates that further 
evidentiary development is required in this case as to both 
the veteran's rating issues.  Specifically, at his May 2003 
personal hearing, the veteran testified that he received 
treatment for his hearing loss at a VA medical center on 
three of four occasions and was prescribed hearing aids in 
2001.  He also testified that he had been back to VA on a 
number of subsequent occasions for adjustments of his hearing 
aids.  As to his chronic fatigue with depression and memory 
loss, the veteran testified that he was regularly seen at 
either the Dallas VA medical center or the VA clinic in 
Denton for adverse symptomatology associated with his 
disability, with his last appointment two months prior to his 
hearing.  The veteran also testified that he quite his job at 
FEMA just two weeks ago because of problems with memory loss 
and depression made it impossible for him to continue to work 
and FEMA had personnel records, such as three-month 
appraisals and leave statements, that could help establish 
the current severity of his disability.  The veteran also 
reported that his wife recently divorced him because of his 
adverse symptomatology. 

However, a review of the record on appeal does not reveal 
post-October 2000 treatment records from the Texas VA medical 
centers or personnel records from the veteran's employer.  
Therefore, a remand is warranted in order to obtain and 
associate with the claims file these outstanding records.  
See 38 U.S.C.A. § 5103A (West 2002).

In addition, the Board notes that the veteran testified in 
May 2002 that the primary problem caused by his service 
connected undiagnosed illness was depression, which was also 
the cause for his leaving his employment.  Therefore, the 
Board finds that, on remand, the veteran needs to be 
scheduled for a VA psychiatric examination as well as a 
social and industrial survey to assess the severity of his 
depression as well as his employment history and day-to-day 
functioning.  See 38 U.S.C.A. § 5103A (West 2002).

Furthermore, given the veteran's testimony that he lost his 
job because of his undiagnosed illness, on remand, the Board 
finds that the RO also needs to consider whether the veteran 
meets the criteria for submission for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).

Lastly, the record reflects that in April 2002, the RO sent 
the veteran a Veterans Claims Assistance Act of 2000 (VCAA) 
letter that contains, among other things, a 30-day time 
limitation for submitting the information and evidence 
described in the letter.  However, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, "Federal 
Circuit") invalidated all response periods less then one year 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since 1998 for his claimed 
disabilities.  Obtain all records 
identified by the veteran, including all 
post October 2000 treatment records of 
the veteran from the Dallas VA medical 
center and the VA clinic in Denton.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims' file, and the veteran should be 
informed in writing.

3.  After obtaining any need 
authorization, obtain from FEMA copies of 
the veteran's personnel records, as well 
as any medical records they have in there 
possession, related to the veteran's 
service connected chronic fatigue with 
depression and memory loss and the reason 
for the termination of his employment.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a chronic fatigue syndrome 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following questions:

As to the chronic fatigue syndrome

i.  Does the veteran's fatigue wax 
and wane but results in periods of 
incapacitation of at least one but 
less than two weeks total duration 
per year, or; symptoms controlled by 
continuous medication?

ii.  Is the veteran's fatigue nearly 
constant and restrict routine daily 
activities by less than 25 percent 
of the pre-illness level, or; which 
wax and wane, resulting in periods 
of incapacitation of at least two 
but less than four weeks total 
duration per year?

iii.  Is the veteran's fatigue 
nearly constant and restrict routine 
daily activities to 50 to 75 percent 
of the pre-illness level, or; which 
wax and wane, resulting in periods 
of incapacitation of at least four 
but less than six weeks total 
duration per year?

iv.  Is the veteran's fatigue nearly 
constant and restrict routine daily 
activities to less than 50 percent 
of the pre-illness level, or; which 
wax and wane, resulting in periods 
of incapacitation of at least six 
weeks total duration per year?

v.  Is the veteran's fatigue nearly 
constant and so severe as to 
restrict routine daily activities 
almost completely and which may 
occasionally preclude self-care?

Note:  For the purpose of evaluating this 
disability, the condition will be 
considered incapacitating only while it 
requires bed rest and treatment by a 
physician.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

As to the depression and memory loss

i.  Did the veteran develop 
occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication?

ii.  Did the veteran develop 
occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

iii.  Did the veteran develop 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
(more than once a week); difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment, impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

iv.  Did the veteran develop 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family 
relationships, judgment, thinking, 
or mood due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or work-like setting); or 
inability to establish and maintain 
effective relationships? 

v.  Did the veteran develop total 
occupational and social impairment 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name?

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA social and industrial 
survey to assess the veteran's employment 
history and day-to-day functioning.  A 
written copy of the report should be 
inserted into the claims folder.

7.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the record and 
readjudicate the claims.  As to the claim 
for an increased rating for chronic 
fatigue with depression and memory loss, 
such adjudication should include 
consideration of whether the veteran 
meets the criteria for submission for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


